Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
 	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claim(s) 7-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s):
	7. A computing device, comprising:
a communication port configured for communicating data with other computing devices;
a processor device; and
a non-transitory computer-readable storage memory comprising code that is executable by the processor device to:
intercept a transfer prior to a settlement system;
use a transaction identifier of the transfer to access information from an immutable ledger;
confirm that the information from the immutable ledger is consistent with data of the transfer; and
in response to confirming that the information is consistent with the data of the transfer, provide the transfer to the settlement system.

8. The computing device of claim 7, wherein the transfer is a wire transfer of funds from a first account to a second account.
9. The computing device of claim 7, wherein the computing device is an interceptor of a transactions system, the interceptor configured to prevent the transfer from executing in response to failing to confirm that the data from the transfer matches the information in the immutable ledger.
The underlined portions of the claim represent certain methods of organizing human activity, fundamental economic practices, mitigating risk.
This judicial exception is not integrated into a practical application because the additional limitations above represent adding the words “apply it”, or the like, using a computer as a tool to implement an abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as the additional limitations merely perform routine activities, communicating (including send and receiving data), storing data and processing data (including comparing data). 
As a whole and in combination the claims merely recite the application of the abstract idea by computer.

Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names 

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Nolan (2019/0034920).

Nolan discloses:
1. A computing device comprising:
a communication port configured for communicating data with other computing devices (Para. 0068);
a processor device (Para. 0135); and
	a non-transitory computer-readable storage memory comprising code that is executable by the processor device (Para. 0136) to:
receive parameters of a transfer (Para. 0291, user receives or generates a wallet);
verify the transfer using a multi-factor authentication process (Para’s. 0292-0293, challenge and PIN);
in response to verifying the transfer, use a private key to countersign the transfer (Para. 0293, transaction is signed with the wallet key, Para. 0342) and return, via the communications port, a signed transfer package for execution of the transfer (Para. 0343, commit the subsequent transaction to a blockchain after signing with the subsequent wallet key); and
provide, via the communications port, the parameters of the transfer and
countersign data to an immutable ledger (Para. 0343, commit the subsequent transaction to a blockchain after signing with the subsequent wallet key).

6. The computing device of claim 1, wherein the non-transitory computer-readable storage memory further comprises code that is executable by the processor device to:
determine transfers that are unverified using the multi-factor authentication process; and prevent unverified transfers from executing (Para’s 0292-0293, blowing fuses).

Claim Rejections - 35 USC § 103
 The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nolan as applied to claim 1 above, and further in view of Schwartz (2018/0053160).

Nolan does not disclose however, Schwartz discloses:
The computing device of claim 1, wherein the transfer is a wire transfer of funds from a first account to a second account (Para. 0161, wire transfers may be settled using blockchain technology).
One of ordinary skill would have been motivated to modify Nolan to include funds transfers by wire as Nolan is directed toward the use of e-wallets for funds transfers and communicating such transfers to a blockchain.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nolan as applied to claim 1 above, and further in view of Hearn (2017/0352012).

Nolan does not disclose, however Hearn discloses:
3. The computing device of claim 1, wherein the computing device is a notary system
positionable (positioned) in a non-isolated zone accessible to users (Claim 1, submitting to a notary of the distributed ledger system the signed proposed transaction, and receiving from the notary the notarized transaction; send the notarized transaction to the first party; and record the notarized transaction in a decentralized storage of the distributed ledger system so that the notarized transaction is accessible by the second party; and a processor that executes the computer-executable instructions stored in the computer-readable storage medium.).
	One of ordinary skill would have been motivated to modify Nolan with the notary system of Hearn as each is directed toward the notarizing of transactions (countersigning, in the case of Nolan).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nolan as applied to claim 1 above, and further in view of Exton (2010/0023454).

Nolan does not disclose, however Exton discloses:
The computing device of claim 1, wherein the non-transitory computer-readable storage memory comprising code that is executable by the processor device to receive parameters of the transfer by receiving parameters of the transfer that is intercepted prior to a transfer settlement system ([0042] Security service 304 intercepts a sensitive transaction request from a user, or other component, for routing to authentication service 306. Security service 304 ensures the requester has an established session and also caches selected transaction information for use during the authentication process. Authentication service 306 performs the additional verification that the requester is permitted to perform the requested transaction. A sensitive transaction is a type of transaction, or an attribute of a transaction, that requires the request for processing of the transaction to be verified before processing).
One of ordinary skill would have been motivated to modify Nolan in view of Exton to prevent unverified transactions from being processed.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Exton, and further in view of Mittal (2019/0188710).

Exton discloses:
7. A computing device, comprising:
a communication port configured for communicating data with other computing devices (Fig. 2, 210);
a processor device (Fig. 2, 204); and
(Fig. 2, 206) to:
intercept a transfer prior to a settlement system ([0042] Security service 304 intercepts a sensitive transaction request from a user, or other component, for routing to authentication service 306. Security service 304 ensures the requester has an established session and also caches selected transaction information for use during the authentication process. Authentication service 306 performs the additional verification that the requester is permitted to perform the requested transaction.);
Exton does not disclose, however, Mittal discloses:
use a transaction identifier of the transfer to access information from an
immutable ledger; confirm that the information from the immutable ledger is consistent with data of the transfer; and in response to confirming that the information is consistent with the data of the transfer, provide the transfer to the settlement system (Para. 0052, In step 318, the verification module 218 of the processing server 102 may verify the data included in the data message by comparing it to the data included in the data value corresponding to the proposed electronic payment transaction as stored in the blockchain such as may be identified (e.g., via execution of a query by the querying module 214 of the processing server 102) by the transaction identifier included in the data message. The verification module 218 may verify, for instance, the transaction amount, a merchant identifier, etc. The verification module 218 may also verify the digital signature using a consumer public key, such as may be stored in an account profile 208 of the account database 206 that is associated with the proposed electronic payment transaction, identified via an account identifier included in the data value and/or data message or via the transaction identifier. If verification is successful, then, in step 320, the transaction processing module 220 of the processing server 102 may generate a transaction message for the electronic payment transaction of payment of the transaction amount from the consumer 104, where the transaction message may include payment credentials identified in the account profile 208 and is electronically transmitted, by the transmitting device 222 of the processing server 102, to the payment network 114 via payment rails associated therewith for processing thereby.).
	One of ordinary skill would have been motivated to modify Exton with the verification process of Mittal in order to provide improved verification processes prior to execution of transfers.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Exton, and further in view of Mittal (2019/0188710) as applied to claim 7 and further in view of Schwarz.

Exton does not disclose, see Schwartz re: claim 2 above,
The computing device of claim 7, wherein the transfer is a wire transfer of funds from a first account to a second account.


Exton discloses:
9. The computing device of claim 7, wherein the computing device is an interceptor of a
transactions system (Fig. 3, 304, Para. 0042 as above), 
Exton does not disclose, however Mittal discloses:
the interceptor configured to prevent the transfer from executing in response to failing to confirm that the data from the transfer matches the information in the immutable ledger (See Para. 0052 as above, obvious that verification would deny as well as allow if verification cannot be completed.).
	One of ordinary skill would have been motivated to modify Exton with the verification process of Mittal in order to provide improved verification processes prior to execution of transfers.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Exton, and further in view of Mittal (2019/0188710) as applied to claim 7 and further in view of Nolan.

Exton does not disclose, however, Nolan discloses:
12. The computing device of claim 7, wherein the non-transitory computer-readable storage memory further comprises code that is executable by the processor device to:
(Para’s. 0292-0293, blowing fuse).
	One of ordinary skill would have been motivated to modify Exton with the verification process of Nolan in order to provide improved verification processes prior to execution of transfers.

Claims 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nolan and further in view of Exton (2010/0023454).

Nolan discloses:
13. A method comprising:
receiving, by a notary system comprising a processor device executing code, parameters of a transfer; verifying, by the notary system, the transfer using a multi-factor authentication process; in response to verifying the transfer, using a private key to countersign the transfer and returning, by the notary system, a signed transfer package for execution of the transfer; providing, by the notary system, the parameters of the transfer and countersign data to an immutable ledger (See Nolan as in claim 1 above);
Nolan does not disclose, however, Exton discloses:
intercepting, by an interceptor comprising a processor device executing code, the transfer prior to a settlement system; using, by the interceptor, a transaction identifier of the transfer to access information from the immutable ledger; confirming that the information from the immutable ledger is consistent with data of the transfer; and
(See Exton as in claim 7 above).
	One of ordinary skill would have been motivated to modify Nolan with the verification process of Exton in order to provide improved verification processes prior to execution of transfers.

18. The method of claim 13, further comprising:
determining transfers that are unverified using the multi-factor authentication process; and preventing unverified transfers from executing (Para’s. 0292-0293, blowing fuse).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nolan and further in view of Exton (2010/0023454) as applied to claim 13 and further in view of Schwartz.

Nolan does not disclose, see Schwartz re: claim 2 above,
14. The method of claim 13, wherein the transfer is a wire transfer of funds from a first
account to a second account.
One of ordinary skill would have been motivated to modify Nolan to include funds transfers by wire as Nolan is directed toward the use of e-wallets for funds transfers and communicating such transfers to a blockchain.


Claim Objections
Claims 4, 10, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3 objected to because of the following informalities:  positionable should be.  Claim 5 should recite comprises instead of comprising. Appropriate correction is required.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694